El Juez Pbesidente Señob del Tobo,
emitió la opinión del tribunal.
Solicítase en este pleito la nulidad de nn nombramiento de tntor, la inexistencia de la venta de nna finca rústica, la *166entrega de diclia finca, la restitución de cuatro mil dólares de frutos percibidos y el pago de las costas del ^litigio.
Alegó el demandado por vía de excepción previa que la demanda no aducía hechos suficientes, y su excepción fué declarada sin lugar, concediéndosele diez días para que con-testara la demanda.
Notificado el demandado de la resolución de la corte, solicitó su reconsideración, dejando transcurrir el tiempo que se le había concedido sin archivar su contestación. Pi-dió la demandante y obtuvo que se anotara la rebeldía del demandado y celebrado el juicio en ausencia de éste, la corte, el 4 de febrero de 1924, dictó sentencia declarando la demanda con lugar.
El 12 de febrero solicitó el demandado que se le eximiera de los efectos de la sentencia y el 8 de marzo siguiente apeló de ella para ante este tribunal. El once del propio marzo, la corte se negó a eximir al demandado de los efec-tos do la sentencia, y tramitada la apelación, eleváronse fi-nalmente los autos, celebrándose la vista del recurso con la sola asistencia del abogado de la parte apelada.
De acuerdo con lo solicitado por la parte apelada, dejaremos de considerar los errores que señala el apelante en relación con la apertura de rebeldía. Aquí se apeló de la sentencia y, como hemos visto, la negativa de la corte a eximir al demandado de los efectos de la sentencia se decretó después de interpuesta la apelación.
Los hechos tales como resultan de las alegaciones de la demanda y de las pruebas practicadas por la demandante, son así:
Por escritura pública otorgada el 4 de marzo de 1902 Pedro Badillo vendió una finca situada en Aguada de treinta y una y media cuerdas de terreno a la menor Francisca Al-bina Matías y Lorenzo — la demandante — representada por su padre, por la suma de $242.10, inscribiéndose la compra en el registro de la propiedad.
El 23 de abril de 1915 la dicha Francisca Albina Matías *167y Lorenzo siendo arm menor y hallándose emancipada por razón de matrimonio, presentó una solicitud jurada en la Corte de Distrito de Aguadilla que, copiada a la letra, en lo pertinente, dice:
“Que es menor de 21 años, según comprueba con la partida de nacimiento que se acompaña, de la que resulta que su edad es 19 años y medio. — 2. Que se emancipó al contraer matrimonio con Anastaeio Carrero, pero habiendo éste fallecido en- 10 de octubre último, quedó viuda y sin ninguna persona que la represente por "ser huérfana de padre y madre, carecer de abuelos y hermanos vi-vos mayores de edad. — 3. Que desde el fallecimiento de su esposo,, ha tenido grandes dificultades y trastornos en la administración de sus bienes, pues los pocos parientes que tenía sólo han procurado explotarla y careciendo ella de capacidad y experiencia, resulta que ha contraído deudas, tiene varias reclamaciones pendientes, estando embargada la finca de su propiedad y de no intervenir una persona capacitada y con autoridad legal pronto quedará totalmente insolvente, perdiendo lo poco que pueda salvar de los bienes que posee. — 4. Que por tales- razones desea y cree necesaria en vista que es una menor de 21 años, que se le nombre un tutor a pesar de es-tar emancipada, a fin de que dicho tutor le procure arreglar los asuntos y reclamaciones que tenga pendientes y salvárle todo lo po-sible de su caudal. — 5. Que los bienes que posee son únicamente una finca de 31 y media cuerdas, en el barrio de Río Grande de Aguada, valorada en setecientos dólares. — 6. Que don Rafael Ferrer, comer-ciante, propietario y vecino de esta ciudad es persona de toda con-fianza y capacitado enteramente por su rectitud, probidad y expe-riencia para desempeñar el cargo de tutor de la exponente, siendo su deseo sea nombrado dicho Ferrer para tal cargo, con relevación de fianza. — Por lo expuesto suplico a la Hon. Corte que después de cumplidas todas las formalidades legales dicte resolución nombrando tutor de la promovente Francisca Albina Matías Lorenzo a don Rafael Ferrer, con relevación de fianza y con los demás pronuncia-mientos de la Ley.”
El 1 de mayo de 1915 la corte resolvió la solicitud así:
“. . . . se resuelve nombrar tutor dativo de dicha peticionaria a don Rafael Ferrer, vecino de esta ciudad, casado, comerciante y propietario, a fin de que represente a dicha menor, que es viuda" y carece de padres, abuelos paternos y maternos y de hermanos ma-*168yores de edad que puedan llevar su representación, para que con arreglo a la Ley complete su personalidad en todos aquellos asun-tos en que dicha menor no pueda hacerlo personalmente, en juicio y fuera de él, con las demás facultades en derecho necesarias, de-biendo dicho tutor prestar fianza por la suma de 500 dollars y prestar el juramento de ley, y hecho todo esto se resolverá lo de-■más que fuere procedente.”
El 4 de mayo de 1915 el tutor nombrado prestó la fianza exigida por la corte. El propio día aparece presentada una moción por los abogados a nombre de la peticionaria y el tutor haciendo constar que los bienes de la pupila consis-tían en la finca descrita en la solicitud. Archivado el jura-mento de aceptación del cargo por parte del tutor, la corte dictó el 6 de mayo, una resolución que dice:
“Habiendo el tutor nombrado D. Rafael Ferrer prestado la fianza que se le señaló y el juramento de ley, se le defiere el cargo confiriéndole las facultades ,en derecho necesarias para que pueda representar a su pupila en juicio y fuera de él, así como en todos aquellos asuntos en que dicha pupila no pudiere con arreglo a la ley hacerlo por sí; inscríbase esta tutela en el libro de Tutelas a cargo del- 'Secretario de esta Corte, librándose el oportuno manda-miento. ’ ’
La tutela quedó inscrita el'11 de mayo de 1915.
La escritura en que consta la venta cuya declaración de inexistencia se solicita no se aportó como prueba, constando de una certificación expedida por el registrador de la pro-piedad de Aguadilla, en relación con ella, lo que sigue:
“Que por escritura-número cincuenta de fecha siete de mayo de mil novecientos quince, ante el Notario Arturo Reichard del Valle, la descrita finca, .... fué vendida a Alfredo Rafuchi y Bairón, quien es su actual dueño, por la suma de un mil dolars, de los cuales el comprador se reservó ciento sesenta dolars para pagarlos a Don Alfredo Blasco y así cancelar el embargo trabado sobre la misma finca, según la anotación letra ‘A.’ — 4. Que en la escritura de venta o sea la número cincuenta citada, compareció Francisca Albina Ma-tías como menor emancipada por el matrimonio y asistida y con el expreso consentimiento de su tutor don Rafael Ferrer Solano, siendo *169la referida Francisca Albina Matías en la fecha del otorgamiento de la escritura de venta al señor Rafuchi, de estado viuda, de diez y nueve y medio años de edad, propietaria y vecina de Aguadilla.”
¿Procedía el nombramiento de tutor? En el caso de que procediera, ¿se trata de un tutor general o de uno especial? ¿Era necesaria la autorización judicial que para la venta de bienes de menores exige la ley? ¿Pudo actuar válida-mente el tutor sin estar inscrito su nombramiento en el re-gistro de tutelas? Yeámoslo.
Dice el artículo 309 del Código Civil Revisado, tal como quedó enmendado en 1906 (Leyes de 1906, p. 24), Comp, de 1911, página 662, “El menor, sea varón o hem-bra, queda de derecho emancipado por el matrimonio. No •obstante, para enajenar o hipotecar los bienes inmuebles o tomar dinero a préstamo necesitará el menor emancipado por razón del matrimonio el consentimiento de su padre, en su defecto, el de su madre, y, en su caso, el de su tutor.”
La emancipación por razón de matrimonio está recono-cida y regulada por la ley. El título XI del libro I del Código Civil trata de la Emancipación y de la Mayor Edad. La emancipación carece de antecedentes romanos y la omi-ten las Partidas. “Según la ley 47 de Toro,” dice la En-ciclopedia Jurídica Española, volumen XI, página 350, “la emancipación por el matrimonio era en todas las cosas para siempre. T la ley 48 (S* tit. Y, lib. X Nov. Recop.), dis-puso que ‘de aquí adelante el fijo o fija, casándose e velán-dose, se ayan para sí el usufructo de todos sus bienes ad-venticios, puesto que (aunque) sea vivo su padre, el cual sea obligado a gelo restituir, sin le quedar parte alguna del usufructo dellos.’ Pero las leyes de Toro no fijaron la edad en que el marido podía administrar los bienes matri-moniales ; lo cual vino a determinar, completando así la doc-trina de dichas leyes, una pragmática de Felipe IY, que es la ley 7% tit. II, lib. X de la Novísima Recopilación, que la señaló en dieciocho años, quedando, no obstante, sujeta a *170notables limitaciones la capacidad jurídica del que no había cumplido los veinticinco.
“Hoy, según el Código Civil, el matrimonio produce de derecho la emancipación, y por consiguiente el menor de edad puede regir su persona y bienes como si fuera mayor, y administrar los bienes de la sociedad conyugal, no ha-biendo pacto en contrario, con más los parafernales que ante notario le hubiere entregado la mujer para que los ad-ministre, todo ello con las siguientes restricciones.”
El carácter de la emancipación es permanente e irrevocable. “El hijo' emancipado,” dice la obra citada en el mismo volumen, página 349, “no vuelve ya a la patria po-testad, por regla general, aunque cese la causa de la eman-cipación. El artículo 319 del Código Civil, separándose en ello de la legislación anterior, que sometía nuevamente al hijo al poder del padre cuando incurría en ingratitud grave respecto de éste deshonrándolo malamente de palabras o de fecho (ley 19, tit. XyiII, Part. 4s-), declara que ‘concedida la emancipación, no podrá ser revocada’; y aunque el pre-cepto se refiere indudablemente a la emancipación volunta-ria, según advierte la palabra concedida, el principio de irre-vocabilidad alcanza a los otros dos modos de emancipar, por la mayor edad o por el matrimonio, fuera de los casos de nulidad de éste por motivos que demuestren no haber te-nido lugar la celebración del mismo, o de su anulación por mala fe de los contrayentes o de uno de ellos, en cuyos su-puestos, según la doctrina del artículo 69 del Código sobre efectos civiles del matrimonio declarado nulo, queda sin efecto la emancipación, para ambos o para el que obró con mala fe, renaciendo la potestad del padre o de la madre respectivos, si no ha llegado el hijo a emanciparse por la mayor edad.”
Existe variación entre los preceptos del Código Civil Revisado y los del Código Civil antiguo en materia de emancipación pero en su esencia, en el aspecto que estudia-*171mos, son similares. El menor qneda emancipado para regir sn persona y bienes, pero para enajenar o hipotecar los bienes inmuebles o tomar dinero a préstamo necesita el con-sentimiento de sn padre, en sn defecto, el de sn madre, y, en sn caso, el de sn tutor.
A virtud de lo expuesto y examinado el título X del Có-digo Civil, se concluye que en casos de esta naturaleza pro-cede el nombramiento de un tutor únicamente para que otorgue o niegue sn consentimiento en los casos fijados por la ley, siendo en tal virtud el nombrado un tutor especial y no el general que prescribe el estatuto. El legislador lo llamó tutor como pudo llamarlo defensor o de otro modo.
El objeto de la tutela en general, dice el art. 237 del Có-digo Civil, es í£la guarda de la persona y bienes, o solamente de los bienes, de los que no estando bajo la patria potestad, son incapaces de gobernarse por sí mismos.” Esas perso-nas incapaces las nombra la misma ley — artículo 238 del Código Civil — y entre ellas no figuran los emancipados. A éstos se les considera capaces de gobernarse a sí mismos.
El menor emancipado por razón de matrimonio está au-torizado por el artículo 310 del Código Civil a comparecer en las cortes de distrito representando sus derechos. Así lo hizo la menor de que se trata en este caso archivando el escrito que insertamos en los comienzos de esta opinión. Analizado ese escrito y las resoluciones de la corte a que dió origen, existe una verdadera confusión con respecto a si lo que se pidió y obtuvo fue el nombramiento del tutor general a que se refiere el título X del Código, o el especial de que trata el título XI que' era el que en verdad procedía. De todos modos, un tutor fué designado recayendo el nom-bramiento en la persona recomendada por la menor, confi-riéndosele al nombrársele y al deferírsele el cargo luego de prestados el juramento y la fianza, más facultades de las que en verdad estaba llamado a ejercer. Lo menos está comprendido en lo más y habiéndose manifestado en el es-*172crito inicial y luego en otro específico que los únicos bienes de la menor consistían en la finca de que se trata, expre-sándose en la petición que había deudas y reclamaciones pendientes estando embargada la repetida finca, y la necesi-dad de que interviniera una persona capacitada y con auto-ridad legal para que la menor no perdiera lo poco que podía salvar de sus bienes, el tutor nombrado estaba autorizado para prestar el consentimiento para 'la venta de la finca en cuya operación intervino personalmente la menor emanci-pada que ahora pide que se declare inexistente. De acuerdo con la ley en casos de esta naturaleza el que verdaderamente contrata es el propio menor emancipado personalmente, compareciendo al acto el padre, la madre o el tutor a los únicos efectos de dar su consentimiento.
La autorización judicial no es necesaria. Manresa en el tomo 2 (2da. ed.), página 683 de sus Comentarios, dice:
“¿Bastará el consentimiento del padre, madre o tutor para la validez de los actos o contratos antedichos que celebre el menor emancipado, o será necesaria además la autorización judicial? El art. 317, que estamos comentando, sólo exige aquel consentimiento, y por consiguiente, él solo basta, y no es necesaria la aprobación ni la licencia judicial para la validez del acto o contrato. En los ca-sos en que el código ha estimado necesario este requisito, lo ordena expresamente, como puede verse en los artículos 164, 188, 225, 1361 y otros, cuyos casos son distintos del actual; y como para éste no exige dicho requisito el presente artículo, es indudable que no es necesario para la validez del acto o contrato, y que basta el con-sentimiento del padre, madre o tutor.
“En apoyo de la doctrina expuesta, sobre ser innecesaria en es-tos casos la autorización judicial, concluiremos citando la resolución de la Dirección General de los Registros de 3 de junio de 1890.”
Resta sólo considerar la cuestión relativa al registro del nombramiento en el libro registro de tutelas. Si el fin de nuestra decisión fuera imponer un castigo a los que dirigieron este asunto, no vacilaríamos un momento en confirmar la sentencia apelada. Era tan fácil haber presentado *173una petición inicial concreta invocando el artículo 309 del Código Civil y sobre todo después de dictada la orden de 6 de mayo en los términos en qne aparece y existiendo como existía el artículo 243 del Código Civil, qne no se con-cibe qué se actuara sin registrar previamente el nombra-miento, fuera o no el registro necesario, como se fiizo unos días después. Pero nuestra misión no es castigar sino in-terpretar la ley tal como la entendemos y así aplicarla al caso que se somete a nuestra consideración.
Después de un estudio detenido, sostenemos qne no es necesario el registro del nombramiento del tutor especial de que babla el artículo 309 del Código tantas veces citado y por lo tanto que basta el nombramiento y el discerni-nimiento para que pueda entrar a desempeñar el cargo.
El artículo 243 del Código que exige el registro de la tu-tela como condición previa al desempeño del cargo, se re-fiere a la tutela en general. Forma parte del título X del libro I del Código. Nada dispone el legislador en el título XI del propio libro al referirse al tutor llamado a dar o ne-gar su consentimiento al emancipado, con respecto al regis-tro. La parte apelada en su extenso alegato no fia citado precepto alguno concreto o jurisprudencia aplicable y los comentaristas que fiemos consultado nada dicen sobre el particular.
Siendo ese el caso, no alegándose fraude y fundada la nulidad pedida y decretada exclusivamente en que no se fia-bía nombrado el tutor que exije la ley y en que si se esti-mara que se fiabía nombrado su nombramiento no fiabía sido inscrito cuando la escritura de venta se otorgó; apa-reciendo que el nombramiento del tutor se fiizo y que el re-gistro no era necesario, caen por su base la demanda y la sentencia, debiendo revocarse la última y declararse sin lu-gar la primera, sin especial condenación de costas.
El Juez Asociado Señor Franco Soto, disintió.